Citation Nr: 1614495	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  11-10 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder to include as secondary to post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from January 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A video conference was scheduled to be held in March 2016; however, the Veteran declined to attend.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a heart disorder that is either caused or worsened by his service-connected PTSD.  For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

A VA examination should be conducted to determine whether the Veteran has a current heart disorder and if so, an opinion should be obtained to determine if there is a correlation between PTSD and any diagnosed heart disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise.  The purpose of the examination is to determine whether the Veteran has a heart disorder and if so, its etiology and whether this disability is related to his service-connected PTSD.

The following considerations must govern the examination:

a. The Veterans Benefits Management System (VBMS) and Virtual VA e-folders and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the e-folders.  In particular, the Board draws the physician's attention to the fact that the Veteran is service connected for PTSD and the Veteran contends that his heart disorder is aggravated by this service-connected condition.  

c. All indicated tests and studies must be performed.

d. The examiner must provide an opinion as to whether the Veteran's a heart disorder began during active service or is related to any incident of service. 

e. The examiner must also provide an opinion as to whether the Veteran's a heart disorder is caused by or aggravated by his service-connected PTSD. 

Specifically, the examiner should address whether the Veteran's a heart disorder is proximately due to, or alternatively, aggravated by the Veteran's service-connected PTSD.  

f. In all conclusions, the physician must identify and explain the medical bases of his or her opinion with reference to the e-folders. 

The examiner is advised that the Courts have imposed a requirement on the Board to evaluate any medical opinions by examination of multiple factors, including but not limited to: whether the examiner conducted a personal interview of the Veteran; whether clinical testing was conducted; whether a comprehensive review of the e-folders and other medical and factual evidence was considered, including lay statements and other medical opinions, with consideration of conclusions reached and whether they are based on the current state of medical knowledge. 

The examiner is also advised that by law, the mere statement that the e-folders were reviewed by an examiner with expertise is not sufficient to find an examination or the opinion adequate.  In addition, the examination report must include a complete rationale for any opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 
 
2.  After the above has been completed, the RO must review the e-folders and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.
 
3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




